DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 are currently under examination. Claims 1-2 and 5-8 are amended.
Previous Grounds of Rejection
In the light of the amendments, the claim objections are withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-8 is withdrawn.
Regarding claims 1-8, the rejection under 35 U.S.C. 103(a) as being unpatentable over Shao et al. (Chem, 5, 2019, 693-705; Published: January 24, 2019), and in view of Li et al. (Materials Letters, 632009, 78-80) is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shao et al. (Chem, 5, 2019, 693-705; Published: January 24, 2019), and in view of Li et al. (Materials Letters, 632009, 78-80).
Regarding claim 1, Shao et al. teach a method of making Ir/porous organic polymer with Aminopyridine functionalities as shown below (pages 695-702):

    PNG
    media_image1.png
    605
    1006
    media_image1.png
    Greyscale

As we see above, the method taught by Shao et al. comprises adding dropwise a mixture of 2,6-diaminopyridine (DAP) and triethyl amine (the instant claimed 1st solution) to methylenechloride solution of 1,3,5-benzenetricarbonyl chloride (TMC) (the instant claimed 2nd solution) having the structure as shown above, wherein a molar ratio of DAP to TMC is 3:1. 
Ir metal loading is 42.3 mM (0.0423 mol/L) (page 702) which is different from the instant claimed 0.05-0.5 mol/L as per applicant claim 1 step (4) but it is in closed ranges.
The differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Shao et al. 
Although Shao et al. do not specifically disclose ultrasonication for 1-5 hours as per applicant claim 1 step (4), Li et al. teach ultrasonic synthesis of microporous metal-organic framework (title).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the ultrasonication synthesis of Li et al. with the process taught by Shao et al to obtain the invention as specified in the claim 1, motivated by the fact that the ultrasonic method for the construction of porous MOFs was found to be highly efficient and environmentally friendly (Abstract).
Since both Shao et al. and Li et al teach method of making porous organic polymers, one would have a reasonable expectation of success.
Impregnation of AP-POP is performance in solution of H2IrCl6 (noble metal salt solution of 42.3 mM) and then stirred vigorously at 700C for 12 hours. Ir metal loading is 42.3 mM (page 702) which is different from the instant claimed 0.05-0.5 mol/L as per applicant claim 1 step (4).
The differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Shao et al. 
It is further reduced by excess amount of NaBH4 and followed by stirring for 1 hour. It is known the reduction goes to completion when no H2 generation is observed as the instant claim. 
After filtration (collecting as the instant claim 1), the resulting Ir/AP-POP is washed with water and then dried at 500C for 12 hours under vacuum (page 709).
Although Shao et al. do not specifically disclose calcining in a muffle furnace at 100-6000C as per applicant claim 1 step (7), the drying under vacuum taught by Shao et al. considered as an equivalent step of drying and/or calcining for removing any residue solvents including water (boiling point of water is 1000C). 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process (i.e., drying at 40-80 0C for 2-6 hours under vacuum and calcining in a muffle furnace at 100-600 0C for 2-6 hours as the instant claim vs. 50 0C for 12 hours under vacuum of Shao et al.), the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
The differences in volume ratio of triethylamine to methylenechloride, a volume ratio of solution of DAP and TMC to 1st solution, concentration of Ir salt will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was filed, given the general conditions taught by Shao et al. 
The length of time and temperatures including reaction, and drying/calcining temperatures under which chemical reactions performed are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the temperature and time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time and temperatures it takes for reactions to go to completion.
The phrase of "a porous organic framework-supported atomic noble metal catalyst for catalytic oxidation of volatile organic compounds…” recites in claims 1-8 are interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the combined references of Shao et al. and  Li et al. teach the same method of making the same a porous organic framework-supported atomic noble metal catalyst as the instant claim, the resulting porous organic framework-supported atomic noble metal catalyst would expect to be capable of performing these specific chemical reactions including catalytic oxidation of VOCs as per applicant claims 1-8. Therefore it meets the claim limitations.
Regarding claim 2, although Shao et al. do not specifically disclose an oil bath temperature, the reaction mixture is heated at refluxing (boiling point of methylenechloride 39.60C, which is encompassed by the instant claimed temperature between 300C and 900C in step (3)) for another 12 hours to produce Amino Pyridine-Porous Organic Polymers (AP-POP)(the instant claimed porous pyridine-amide framework as the instant claim 1 step (3)). As such, the external heating source (i.e., an oil bath) would expect to be above 400C as the instant claim.
Regarding claims 3-4, although Shao et al. do not specifically disclose noble Au or Pt salt as per applicant claims 3-4, Shao et al. teach the use H2IrCl6 noble metal salt.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute H2IrCl6 salt of Shao et al. with other noble salts including H2AuCl6 and H2PtCl6 as an alternative noble metal salt, and all Ir, Pt and Au metals are belongs to Group VIII of the metals of the Periodic Table having very similar chemical and physical properties.
Regarding claims 5-6, as discussed above, the combined references of Shao et al. and Li et al. teach ultrasonication synthesis of the porous organic polymers. 
The length of time under which chemical reactions performed are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time it takes for reactions to go to completion.
Regarding claims 7-8, as discussed above, although Shao et al. do not specifically disclose calcination temperature 200-4000C and time 3-6 hours as per applicant claims 7-8, the drying under vacuum taught by Shao et al. considered as an equivalent step for drying and/or calcining.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process (i.e., drying at 40-80 0C for 2-6 hours under vacuum and calcining in a muffle furnace at 100 0C for 2-6 hours as the instant claim vs. 50 0C for 12 hours under vacuum of Shao et al.), the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
The length of time and drying/calcining temperatures are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the temperature and time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time and temperatures.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 4/21/2022, with respect to claims 1-8, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued Shao et al. describe that the atomically resolved structure of the Ir atoms on the AP-POP support suggests that only one Ir single atom is present for every 70 AP-POP units; this result demonstrates that only a small fraction of AP-POP units can capture the mononuclear Ir species; it is ascribed to the conformation of the AP-POP units, which is thermodynamically unfavorable for the capture of Ir atoms (see page 698). In other words, the Ir/AP-POP had unsatisfying performance in the efficiency of supporting Ir atoms with respect to AP-POP units. 
However, the claimed invention requires different reaction conditions that are crucial to the characteristics of the final product to provide excellent atom support. Particularly, the instant claim 1 recites "impregnating the porous pyridine-amide framework completely in a 0.05-0.5 mol L noble metal salt solution; treating a resulting reaction mixture by ultrasonication for 1-5 hour; allowing the reaction mixture to stand at 10-30°C for 6-12 hour" in step (4), and "collecting and calcining the dried porous organic framework-supported noble metal obtained in step (6) in a muffle furnace at 100-600°C for 2-6 hour" in step (7). 
In this case, drying under vacuum at 50°C as disclosed by Shao et al should not be equated to the calcining step, because the importance of calcining step is not for removing residue solvent including water but for the creation of conformation. It does not make any sense that with step (6) of drying under vacuum, there is yet provided additional step (7) of calcination in muffle furnace under high temperature (i.e., 100-600°C) that is considered as an equivalent step of drying under vacuum. It is also noted that the calcinating step is not associated with the boiling point of water, and drying under vacuum at 40-80°C (e.g., 50°C disclosed by Shao et al.) that is below the boiling point of water, though is capable of removing solvents including water. It is understood for skilled in the art that when the calcination temperature is relatively high, e.g., higher than 600°C, single atoms with high surface free energy are easily migrated to agglomerate clusters or nanoparticles that reduce a lot the catalytic activity; when the calcination temperature is relatively low, e.g., lower than 100°C, the ultimately obtained catalyst does not exhibit adequate catalytic activity for the oxidation of VOCs at room temperature, that is, fails the intended use of the claimed invention. 
The limitations of the calcination step required in claim 1 should NOT be disregarded in determining the obviousness, especially in the case of Shao's silence on these elements.
Shao et al. FAILS to suggest or teach such a combination of limitations as recited in claim 1 in the method of making the porous organic framework-supported atomic noble metal catalyst, and thus a significant structural difference in the final product between the claimed invention and Shao et al can be reasonably expected. 
Li et al do not teach the ultrasonic method is for the dispersion of the metal atoms on the support, but rather the aggregation of nanoparticles at an appropriate degree thus obtaining the Cu3(BTC)2 nano-crystals having desired dimensions, as visually shown in Fig. 2 a)-f). 
Applicant does not intend the formation of nanoparticles or nano crystals as the final product, but intends an atomic catalyst with uniform dispersion of atoms and numerous active sites. Therefore, Applicant has not motivated to use the ultrasonic treatment by referring to Li's disclosure. 
When the claimed invention and the prior art each are being considered as a whole, it has been not obvious to one of ordinary skill in the art to arrive at the claimed invention in view of Shao et al and Li et al. (Remarks, pages 7-10) 
The Office respectfully disagrees. As set forth above, Shao et al. teach a method of making Ir/porous organic polymer with Aminopyridine functionalities as shown below (pages 695-702):

    PNG
    media_image1.png
    605
    1006
    media_image1.png
    Greyscale

As we see above, the method taught by Shao et al. comprises adding dropwise a mixture of 2,6-diaminopyridine (DAP) and triethyl amine (the instant claimed 1st solution) to methylenechloride solution of 1,3,5-benzenetricarbonyl chloride (TMC) (the instant claimed 2nd solution) having the structure as shown above, wherein a molar ratio of DAP to TMC is 3:1. 
Ir metal loading is 42.3 mM (page 702) which is different from the instant claimed 0.05-0.5 mol/L as per applicant claim 1 step (4).
The differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Shao et al. 
Although Shao et al. do not specifically disclose ultrasonication for 1-5 hours as per applicant claim 1 step (4), Li et al. teach ultrasonic synthesis of microporous metal-organic framework (title).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the ultrasonication synthesis of Li et al. with the process taught by Shao et al to obtain the invention as specified in the claim 1, motivated by the fact that the ultrasonic method for the construction of porous MOFs was found to be highly efficient and environmentally friendly (Abstract).
Since both Shao et al. and Li et al teach method of making porous organic polymers, one would have a reasonable expectation of success.
Impregnation of AP-POP is performance in solution of H2IrCl6 (noble metal salt solution of 42.3 mM) and then stirred vigorously at 700C for 12 hours. Ir metal loading is 42.3 mM (page 702) which is different from the instant claimed 0.05-0.5 mol/L as per applicant claim 1 step (4) but it is in closed ranges.
The differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Shao et al. 
The drying under vacuum taught by Shao et al. considered as an equivalent step of drying and/or calcining. 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing (i.e., the Ir/AP-POP had unsatisfying performance in the efficiency of supporting Ir atoms with respect to AP-POP units) an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
It is further reduced by excess amount of NaBH4 and followed by stirring for 1 hour. It is known the reduction goes to completion when no H2 generation is observed as the instant claim. 
After filtration (collecting as the instant claim 1), the resulting Ir/AP-POP is washed with water and then dried under vacuum.
Although Shao et al. do not specifically disclose calcining in a muffle furnace at 100-6000C as per applicant claim 1 step (7), the drying under vacuum taught by Shao et al. considered as an equivalent step of drying and/or calcining for removing any residue solvents including water (boiling point of water is 1000C). 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process (i.e., drying at 40-80 0C for 2-6 hours under vacuum and calcining in a muffle furnace at 100 0C for 2-6 hours as the instant claim vs. 50 0C for 12 hours under vacuum of Shao et al.), the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
The differences in volume ratio of triethylamine to methylenechloride, a volume ratio of solution of DAP and TMC to 1st solution, concentration of Ir salt will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was filed, given the general conditions taught by Shao et al. 
The length of time and temperatures including reaction, and drying/calcining temperatures under which chemical reactions performed are considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the temperature and time to completion of reactions will vary, and one of ordinary skill in the art would be expected to be able to determine the time including the instant claimed time and temperatures it takes for reactions to go to completion.
The phrase of "a porous organic framework-supported atomic noble metal catalyst for catalytic oxidation of volatile organic compounds…” recites in claims 1-8 are interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the combined references of Shao et al. and  Li et al. teach the same method of making the same a porous organic framework-supported atomic noble metal catalyst as the instant claim, the resulting porous organic framework-supported atomic noble metal catalyst would expect to be capable of performing these specific chemical reactions including catalytic oxidation of VOCs as per applicant claims 1-8. Therefore it meets the claim limitations.
The difference in objectives (the ultrasonic method for the dispersion of the metal atoms on the support vs. the aggregation of nanoparticles at an appropriate degree) does not defeat the case for obviousness. See MPEP 2144. A different purpose or to solve a different problem----it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
Applicant’s arguments against the reference of Li et al. are not found persuasive. Because, note that while Shao et al. do not disclose all the features of the present claimed invention, Li et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ultrasonic synthesis of microporous metal-organic framework, and in combination with the reference of Shao et al, discloses the presently claimed invention as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738